Citation Nr: 1810438	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for depressive disorder, NOS; and anxiety disorder, NOS.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral leg condition.  

5.  Entitlement to service connection for benign prostate hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1965 to January 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD secondary to his combat experiences. The Veteran's service decorations include the Combat Infantryman Badge (CIB). In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154 (b); 38 C.F.R. 
§ 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

A private treatment record dated in January 2011 reflects that the Veteran complained of nightmares and flashbacks to traumatic incidents of war.  He reported irritability and anxiety.  A physician opined that a nervous problem is more probable than not related to his service.  

A June 2011 VA examination reflects that the Veteran reported that he was seen at San Juan Capestrono Hospital in the 1990's for anxiety.  The examiner diagnosed anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's disability is not caused by or aggravated by service.  The examiner noted that the Veteran vaguely mentioned nightmares of a combat scenario, but it was not affecting him much.  

In October 2014, a VA psychologist noted a low mood in the context of medical problems.  The psychologist diagnosed adjustment disorder with anxious mood.

The Veteran had a VA examination in June 2015.  The examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed depressive disorder, NOS, resolved.  The examiner opined that thte Veteran met the DSM-V stressor criteria for PTSD but did not fulfill the requirement of intrusion symptoms associated with the stressor event.  Although the June 2015 examiner found that the Veteran did not have intrusive symptoms, the examiner did not address the  medical records showing the Veteran's complaints  of flashbacks and nightmares.  The June 2015 examination is inadequate because it is based in part on an inaccurate history of his psychiatric symptoms.  The examination did not address the etiology of anxiety disorder or depressive disorder.  While the examiner indicated that depressive disorder has resolved, an etiology opinion regarding depressive disorder is necessary, as the disorder was diagnosed during the appeal period.  The RO should also attempt to obtain relevant treatment records from San Juan Capestreno Hospital.  

The Veteran contends that his back, leg, and prostate disabilities are related to the hardships of combat.  

A January 2011 private treatment record reflects that the Veteran reported that he injured his back as a result of carrying heavy loads during service.  He reported numbness in his legs.  A physician diagnosed radiculopathy and neuropathy. 

VA treatment records reflect diagnoses of osteoarthritis and low back pain.  VA treatment records dated in November 2015 show a diagnosis of benign prostatic hypertrophy, treated by a private urologist.  

The Veteran was not afforded a VA examination to determine the etiology of his low back, bilateral leg, and prostate disabilities.  A VA examination is necessary to ascertain whether his claimed disabilities are related to service, including combat. The treatment records from his private urologist should also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all outstanding VA treatment records and associate them with the claims file. 

2.  Obtain authorization from the Veteran for treatment records from San Juan Capestrano Hospital.  Obtain the treatment records and associate them with the claims file.  

3.  Obtain authorization from the Veteran for treatment records from his private urologist.  Obtain the treatment records and associate them with the claims file.  

4.  Send the Veteran's claims file to the June 2015 PTSD examiner, if possible, for an addendum opinion.  The examiner should review the entire claims file. 

a) The examiner should opine whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD.  The examiner must consider his confirmed combat service.  

b) In rendering the opinion, the examiner is requested to consider the findings of the January 2011 private treatment record, and the June 2011 VA examination.

c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) any other current acquired psychiatric disorder diagnosed during the appeal period, including anxiety, depressive disorder, or adjustment disorder, is related to the Veteran's combat service.  

An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion. A complete rationale for all opinions must be provided.  

5.  Schedule the Veteran for a VA examination to ascertain the etiology of his current back and bilateral leg disabilities.  The examiner should review the entire claims file.  All necessary studies should be performed.  

a) The examiner should identify all current back and bilateral leg disabilities.

b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability had its clinical onset during service or is related to any incident of service, to include consideration of the Veteran's combat service and carrying heavy equipment.

c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral leg disability had its clinical onset during service or is related to any incident of service, to include combat and carrying heavy equipment.  

6.  Schedule the Veteran for a VA examination to ascertain the etiology of his current prostate disorder.  The examiner should review the entire claims file.  All necessary studies should be performed.  

a) The examiner should identify any current prostate disorder.

b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current prostate disorder had its clinical onset during service or is related to any incident of service, to include the circumstances of combat service.   

7.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




